DETAILED ACTION
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shui Wan Yu on 10/18/2021.
The application has been amended as follows:
In The Claim:
8. (Currently amended) A paging method, comprising:
determining, by a terminal device, a Paging Occasion (PO) for the terminal device according to an identifier of the terminal device and an Access Class (AC) corresponding to the terminal device; and
monitoring, by the terminal device, a paging message intended for the terminal device at the PO for the terminal device;
wherein determining, by the terminal device, the PO for the terminal device according to the identifier of the terminal device and the AC corresponding to the terminal device comprises:
receiving, by the terminal device, a system broadcast message sent by a network device, the system broadcast message comprising  an indication information and the indication information being configured to indicate a corresponding relationship between at least one paging group and at least one AC;
determining, by the terminal device, at least one paging group to which the terminal device belongs according to the AC corresponding to the terminal device and the corresponding relationship between the at least one paging group and the at least one AC; and 
determining, by the terminal device, a PO of a paging group to which the terminal device presently belongs.
(Currently amended) A network device, comprising a processor and a memory, wherein the memory stores a code, and the processor is configured to execute the program code in the memory to implement the following units:
a processing unit, configured to determine a Paging Occasion (PO) for a terminal device according to an identifier of the terminal device and an Access Class (AC) corresponding to the terminal device; and
a communication unit, configured to send a paging message intended for the terminal device at the PO for the terminal device;
wherein the communication unit is further configured to send a system broadcast message to the terminal device, the system broadcast message comprising an indication information and the  indication information being configured to indicate a corresponding relationship between at least one paging group and at least one AC;
the processing unit is configured to determine at least one paging group to which the terminal device belongs according to the AC corresponding to the terminal device and the corresponding relationship between the at least one paging group and the at least one AC; and to determine a PO of a paging group to which the terminal device presently belongs.

16. (Currently amended) The network device as claimed in claim 8, wherein the communication unit is further configured to send another indication information to the terminal device through a Physical Downlink Control Channel (PDCCH), the another indication information being configured to indicate the paging group to which the terminal device presently belongs.

21. (Currently amended) A terminal device, comprising a processor and a memory, wherein the memory stores a code, and the processor is configured to execute the program code in the memory to implement the following units:
a processing unit, configured to determine a Paging Occasion (PO) for the terminal device according to an identifier of the terminal device and an Access Class (AC) corresponding to the terminal device; and
a communication unit, configured to monitor a paging message intended for the terminal device at the PO for the terminal device;
a network device, the system broadcast message comprising an indication information and the  indication information being configured to indicate a corresponding relationship between at least one paging group and at least one AC;
the processing unit is further configured to determine at least one paging group to which the terminal device belongs according to the AC corresponding to the terminal device and the corresponding relationship between the at least one paging group and the at least one AC;
and the processing unit is further configured to determine a PO of the paging group to which the terminal device presently belongs.

22. (Currently amended) The terminal device as claimed in claim 12, wherein
multiple terminal devices belonging to a same paging group have a same PO and multiple terminal devices in different paging groups have different POs;
the communication unit is further configured to receive another indication information sent by [[a]] the network device through a Physical Downlink Control Channel (PDCCH), the another indication information being configured to indicate a paging group to which the terminal device presently belongs; and
the communication unit is further configured to monitor the paging message at the PO of the paging group to which the terminal device presently belongs.

27. (Currently amended) The method as claimed in claim 2, wherein determining, by the terminal device, the PO of the paging group to which the terminal device presently belongs comprises:
receiving, by the terminal device, another indication information sent by [[a]] the network device through a Physical Downlink Control Channel (PDCCH), the another indication information being configured to indicate the paging group to which the terminal device presently belongs, and
determining, by the terminal device, the PO of the paging group to which the terminal device presently belongs according to the another indication information.
 (End of Amendment)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  10/20/2021